DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 06/30/2022.
Claims 1, 11 and 20 have been amended.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.

Response to Arguments
Applicant’s amendment, filed on June 30, 2022, has claims 1, 11 and 20 amended, and all other claims previously presented. Among the amended claims, claims 1, 11 and 20 are independent ones.
Applicant’s remark, filed on June 30, 2022 at page 9-11, asserts, “Applicant respectfully submits that the Office has not articulated a reason why a person skilled in the art would combine the prior art references, does not have adequate evidentiary basis for that finding, and has not provided a satisfactory explanation for the motivation finding that includes an express and rational connection with the evidence presented. … For example, Applicant respectfully submits that one skilled in the art would not combine the teachings of Johansson with Dinia, Abadir, or Chow, at least because they are directed to wholly different fields of endeavor. Additionally, Applicant respectfully submits that Dinia, Abadir, or Chow, even if combinable with Johansson, fails to overcome the deficiencies of Johansson. … Applicant respectfully submits that the references fail to teach, or even suggest, the claimed limitations, either as previously presented or as currently amended. For example, Applicant respectfully submits that in addition to the above noted limitation, Johansson in view of the other references fails to teach, or even suggest, "...providing, to the user, a prompt containing an indication of the temporary password, wherein the prompt comprises at least one security question, from the list of security questions, that corresponds to the at least one answer, wherein an order of the list of security questions informs the user of a proper order to assemble the temporary password based upon the list of user-provided answers, wherein a plurality of digits from an at least one numerical answer to the list of security questions are comingled between the at least one answer based upon the proper order to assemble the temporary password, wherein an interception by an another user maintains transmission security of the temporary password." Accordingly, Applicant respectfully requests reconsideration and withdrawal of the § 103 rejections.”
Applicant’s argument has been considered and is found persuasive as the previously applied references, when in combination, fails to teach or suggest the newly amended limitation.  Therefore, the previous prior-art rejection is withdrawn.  However, Applicant’s amendment necessitates a new ground of rejection.  
Accordingly, a new ground of rejection to the amendment is formulated based on the newly identified prior-art by Cidon et al. (US 2017/0033936; hereinafter as Cidon).  Specifically, Cidon discloses a system that receives or generates multiple security questions, receive multiple security answers that were provided by an entity in response to the multiple security questions, receive or generate redundant information and calculate the passphrase by applying an error correction process on the redundant information and the multiple security answers. In addition, Cidon discloses an example (see paragraphs 0064-0069), in which the generation of a password is based on the answers provided by the user to the secret questions.  The disclosure in paragraphs 0064-0069 shows how the answers to the security questions are combined (i.e., comingled) in a pre-establish order or sequence to generate a strong password. Specifically, paragraph 0066 shows A3 (answer number 3) as a numerical answer that is comingled between A2 (answer 2) and A4 (answer 4) to generate the password as recited in the amended independent claim 1.  Thus, Examiner submits that Cidon discloses the amended limitation, “wherein a plurality of digits from an at least one numerical answer to the list of security questions are comingled between the at least ones answer based upon the proper order to assemble the temporary password, wherein an interception by another user maintains transmission security of the temporary password.”
Regarding independent claims 11 and 20 are addressed based on the same rationale presented for the amended independent claim 1.
Thus, Examiner submits that the combination of Johansson, Dinia and Cidon teaches the limitations and features disclosed on amended claims 1, 11 and 20.
Regarding dependent claims 2-10 and 12-19 please refer to the aforementioned response, which addresses how the new combination of prior-art references by Johansson in view of Dinia and Cidon would render the claimed limitations obvious.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (US 9,954,867), hereinafter Johansson, in view of Dinia et al. (US 2018/0288019), hereinafter Dinia and further in view of Cidon et al. (US 2017/0033936) hereinafter Cidon.
As per Claim 1, Johansson teaches a method, comprising:
receiving, in an application on an information handling device, a password reset request from a user (Johansson, Col. 11, lines 26-32; "When the user has forgotten the password, the reset request field 231 may be checked and (when the submit icon 232 is selected) a corresponding request (password reset request) is sent from the client computing device to the network service 130. The request represents a request to change a credential, namely the password in the present example.");
accessing, subsequent to the receiving, a data store (Johansson, Col. 13, 58-61; "the session management module 140 (data store) identifies (accessing) one or more challenge questions and answers that have been established in connection with the user account.") comprising a list of user-provided answers that are responsive to a list of security questions; (Johansson, Col.7, lines 33-35; “The user module 138 reviews the request and header information to accounts 160 also include questions and answers pre-defined determine whether a unique access point designator has by the user.” … Col. 13, lines 58-61; "the session management module 140 identifies one or more challenge questions and answers (list of answers) that have been established in connection with the user account.").
constructing, using the data store, a temporary password (Johansson, Col. 12; lines 8-12, “The reset message 250 informs the user that a temporary password 252 has been established and provides (constructing) the temporary password “12345”.”), [wherein the temporary password consists of at least one answer selected from the list of answers]; and
providing, to the user, a prompt containing an indication of the temporary password, wherein the prompt comprises at least one security question, from the list of security questions, that corresponds to the at least one answer (Johansson, Col. 11, lines 41-44; "The user confirmation page 240 provides a message prompting the user to answer predetermined challenge questions, before the credential reset process can continue."), [wherein an order of the list of security questions informs the user of a proper order to assemble the temporary password based upon the list of user-provided answers],
[wherein a plurality of digits from an at least one numerical answer to the list of security questions are comingled between the at least ones answer based upon the proper order to assemble the temporary password, wherein an interception by another user maintains transmission security of the temporary password].
Johansson does not explicitly teach: 
wherein the temporary password consists of at least one answer selected from the list of answers; and
wherein the list of security questions informs the user of a proper order to assemble the temporary password based upon the list of user-provided answers,
wherein a plurality of digits from an at least one numerical answer to the list of security questions are comingled between the at least ones answer based upon the proper order to assemble the temporary password, wherein an interception by another user maintains transmission security of the temporary password.
However, Dinia teaches: 
the temporary password consists of at least one answer selected from the list of answers (Dinia, Parag. [0039]; "Password service 112, in contrast, dynamically generates and stores a selection of questions 142 that are unique to the particular user based on detected user events and password service 112 uses the responses to the questions to generate the digits of the unique, complex password. Password service 112 first generates the questions to be answered by a particular user in order to then generate a complex password based on the user's answers."); and
wherein the list of security questions informs the user of a proper order to assemble the temporary password based upon the list of user-provided answers. (Dinia, Parag. [0079]; ”In one example, selector 407, such as selector 172, may select the characters of each of hash 403 and hash 405 that may be used for generating the password. In one example, selector 407 may select the characters based on password generation rules 409. Password generation rules 409 may, for example, be represented by an index 411 that refers to the characters to be selected from each response to the set of questions Q1 and Q2. As shown in FIG. 4A, index 411 includes a value “Q1-3, 8” which refers to character 410A, the third character of hash 403, and character 410B, the eighth character of hash 403”.  Parag. [0080]; “In the example, password generator 162 generates a result password 413. In one example, password generator 162 forms result password 413 from a sequence of characters 410A, 410B, 410C, and 410D, by concatenating the characters of 410A, 410B, 410C, and 410D. Result password 413 illustrated in FIG. 4A may be based on answers 401 and 402, which may be referred to as “correct” or default answers.”).
Johansson and Dinia are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide user account security when the user forgets one or more aspects of their login information, like the username and password.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dinia’s system into Johansson’s system, with a motivation to provide a method for generating a password, by a computer system, based on user answers or responses to a set of questions specific for the particular account from among multiple questions (Dania, Parag. [0004]).
The combination of Johansson and Dinia does not expressly teach:
wherein a plurality of digits from an at least one numerical answer to the list of security questions are comingled between the at least ones answer based upon the proper order to assemble the temporary password, wherein an interception by another user maintains transmission security of the temporary password.
However, Cidon teaches:
wherein a plurality of digits from an at least one numerical answer to the list of security questions are comingled between the at least ones answer based upon the proper order to assemble the temporary password (Cidon, Parag. [0064-0068]; “A set of 5 question (k=5). Note that the answers do not necessarily answer the questions. The questions are only reminders or hints to a complex, not trivial to guess, answer. In this example, 8 last characters from each answer will be taken with no spaces and no capital letters to form the passphrase of 40 characters. The first till fourth questions are referred to as Q1, Q2, A3 and Q4. The first till fourth answers are referred to as A1, A2, A3 and A4. Q1: What is your favorite password? A1: jq0W7dh&Uz Q2: What is your favorite slogan? A2: 1 for all, all for 1 Q3: What is your favorite 8 number pin? A3: 96830177 Q4: What is your favorite star? A4: Star of Texas Q5: What is your primary bank account number? A5: 316AZ916873 0068. The resulting passphrase is: Ow7dh&uzlallfor196830177roftexasaZ916873.” Examiner submits that numerical answer 3 is commingled between answer 2 and 4.), wherein an interception by another user maintains transmission security of the temporary password (Cidon, Parag. [0069]; “If conducted carefully, this procedure can result with a very strong passphrase which supersedes the conventional ability of users to create safe passphrases. This will be true even if the list of questions or hints is known to an attacker (assuming the cloud vendor is compromised).” Examiner submits that the user will receive the temporary password because the attacker doesn’t know the answer and the method to generate the password, thus keeping the transmission secure for the user.).
Johansson, Dinia and Cidon are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide user account security when the user forget one or more aspects of their login information, like the username and password.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cidon system into Johansson-Dinia system, with a motivation to provide a method for generating a password, by a computer system, based on mixing, combining or commingle user answers or responses to a set of questions specific for the user account in order to generate a strong passphrase/password (Cidon, Parag. [0060-0069]).


As per Claim 2, the combination of Johansson, Dinia and Cidon teaches the method of claim 1.  Cidon further teaches wherein the at least one answer comprises a numerical answer and a textual answer (Cidon, Parag. [0064-0068]; “A set of 5 question (k=5). Note that the answers do not necessarily answer the questions. The questions are only reminders or hints to a complex, not trivial to guess, answer. In this example, 8 last characters from each answer will be taken with no spaces and no capital letters to form the passphrase of 40 characters. The first till fourth questions are referred to as Q1, Q2, A3 and Q4. The first till fourth answers are referred to as A1, A2, A3 and A4. Q1: What is your favorite password? A1: jq0W7dh&Uz Q2: What is your favorite slogan? A2: 1 for all, all for 1 Q3: What is your favorite 8 number pin? A3: 96830177 Q4: What is your favorite star? A4: Star of Texas Q5: What is your primary bank account number? A5: 316AZ9168730068. The resulting passphrase is: Ow7dh&uzlall for 196830177roftexasaZ916873.”).

As per Claim 3, the combination of Johansson, Dinia and Cidon teaches the method of Claim 2.  Cidon further teaches wherein at least one answer comprises a numerical answer and wherein portions of the numerical answer are comingled among the textual answer in a predefined way (Cidon, Parag. [0064-0068]; “A set of 5 question (k=5). Note that the answers do not necessarily answer the questions. The questions are only reminders or hints to a complex, not trivial to guess, answer. In this example, 8 last characters from each answer will be taken with no spaces and no capital letters to form the passphrase of 40 characters. The first till fourth questions are referred to as Q1, Q2, A3 and Q4. The first till fourth answers are referred to as A1, A2, A3 and A4. Q1: What is your favorite password? A1: jq0W7dh&Uz Q2: What is your favorite slogan? A2: 1 for all, all for 1 Q3: What is your favorite 8 number pin? A3: 96830177 Q4: What is your favorite star? A4: Star of Texas  Q5: What is your primary bank account number? A5: 316AZ9168730068. The resulting passphrase is: Ow7dh&uzlallfor196830177roftexasaZ916873.”).

As per Claim 4, the combination of Johansson, Dinia and Cidon teaches the method of Claim 2. Johansson further teaches wherein the textual answer is arranged in a predetermined order and wherein the predetermined order is derived from an ordering of the at least one security question in the prompt (Johansson, Col. 11, lines 60-63, Fig. 2D; “the reset message 250 may be sent when the answers to challenge questions entered by the user match the answers saved in connection with the user account,” … Col. 11, lines 49-50; “the questions challenge 242-243 may be based on information entered (i.e. predetermined order) when the corresponding user account was set up.”).
In addition, Dinia further teach:
wherein the textual answer is arranged in a predetermined order (Dinia, Parag. [0079]; ”In one example, selector 407, such as selector 172, may select the characters of each of hash 403 and hash 405 that may be used for generating the password. In one example, selector 407 may select the characters based on password generation rules 409. Password generation rules 409 may, for example, be represented by an index 411 that refers to the characters to be selected from each response to the set of questions Q1 and Q2. As shown in FIG. 4A, index 411 includes a value “Q1-3, 8” which refers to character 410A, the third character of hash 403, and character 410B, the eighth character of hash 403”.  Parag. [0080]; “In the example, password generator 162 generates a result password 413. In one example, password generator 162 forms result password 413 from a sequence of characters 410A, 410B, 410C, and 410D, by concatenating the characters of 410A, 410B, 410C, and 410D. Result password 413 illustrated in FIG. 4A may be based on answers 401 and 402, which may be referred to as “correct” or default answers.”  Parag. [0107-0108]; “At block 702, if there is a trigger to generate a password from the received responses, then the process passes to block 704. Block 704 illustrates applying a hash function to each of the received responses set in the index. Next , block 706 illustrates identifying a separate hash for each of the received responses from the hash function. Thereafter, block 708 illustrates a determination whether there is already an index set for the account At block 708, if an index is already set for the account, then the process passes to block 710. Block 710 illustrates selecting at least one character of at least one hash as a character of a password according to the index for the set of questions. Next, block 712 illustrates concatenating, padding, and ordering the selected characters according to the index, and the process ends.”) 

As per Claim 5, the combination of Johansson, Dinia and Cidon teaches the method of Claim 4.  Dinia teaches wherein the ordering is randomized (Dinia, Parag. [0109]; “Returning to block 708, if an index is not already set of the account, then the process passes to block 714. Block 714 illustrates selecting at least one character of at least one hash as a character of a password according to password generation rules for randomized selection. Next, block 716 illustrates selecting each position of the selected characters in the password according to password generation rules. Next, block 718 illustrates adding padding to the password according to the password generation rules to set a password of a required length for security requirements for the password. Thereafter, block 720 illustrates generating an index for the account specifying the response hash character positions, ordering, and padding, and the process ends.”) each time the password reset request is received (Johansson, Col. 11, lines 26-32; "When the user has forgotten the password, the reset request field 231 may be checked and (when the submit icon 232 is selected) a corresponding request (password reset request) is sent from the client computing device to the network service 130. The request represents a request to change a credential, namely the password in the present example.").

As per Claim 8, the combination of Johansson, Dinia and Cidon teaches the method of Claim 1. Johansson further teaches wherein the providing comprises providing the prompt in the application (Johansson, Col. 11, lines 41-44; "The user confirmation page 240 (Refer Fig. 2C) provides a message prompting the user to answer predetermined challenge questions, before the credential reset process can continue.").

As per Claim 9, the combination of Johansson, Dinia and Cidon teaches the method of Claim 1.  Dinia teaches wherein the list of answer is received from the user during a password registration process (Dinia, Parag. [0023]; “In one example, the user identified in service identifier 114 may register for service with password service 112. In another example, the user may register one or more types of account identifiers in service identifier 114. For example, the user may register or authorize one or more types of accounts to be monitored by password service 112 in service identifier 114.” … Parag. [0026]; “The term “question”, such as in questions 142, may refer to a request for information or a prompt to the user to obtain information. The obtained information may comprise one or more possible answers to the question, which may or may not be correct. In one example, the question may be defined as an interrogative sentence, or text string, that may be identified by, for example, the presence of a question mark at the end and/or the presence of an interrogative word such as "who", "what”, “when”, "where”, and “why” at the beginning of the sentence. In another example, the question may be a “fill-in-the-blank" style question. The question may be provided as a text message, audio message or video message.”).

As per Claim 11, it is a device claim that recites limitations similar to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1.  In addition, Johansson teaches at least one sensor (Johansson, Col. 10, lines 40-41; “touch-enabled device”); a processor (Johansson, Col. 5, lines 8-9; “one or more processors”); and a memory device (Johansson Col. 20, line 19; “executing program instructions save in memory.”).

As per claim 12, the rejection of claim 11 is incorporated. In addition, it is a device claim that recites limitations to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2.

As per claim 13, the rejection of claim 12 is incorporated. In addition, it is a device claim that recites limitations to those of claim 3, and therefore it is rejected for the same rationale applied to claim 3.

As per claim 14, the rejection of claim 12 is incorporated. In addition, it is a device claim that recites limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.

As per claim 15, the rejection of claim 14 is incorporated. In addition, it is a device claim that recites limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

As per claim 17, the rejection of claim 11 is incorporated. In addition, it is a device claim that recites limitations to those of claim 8, and therefore it is rejected for the same rationale applied to claim 8.

As per claim 18, the rejection of claim 11 is incorporated. In addition, it is a device claim that recites limitations to those of claim 9, and therefore it is rejected for the same rationale applied to claim 9.

As per claim 20, it is a product claim that recites limitations similar to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1.

Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (US 9,954,867), hereinafter Johansson, in view of Dinia et al. (US 2018/0288019), hereinafter Dinia and Cidon et al. (US 2017/0033936) hereinafter Cidon as applied to claim 1, and in further view of Abadir et al. (US 11,133,934) hereinafter Abadir.
 As per Claim 6, the combination of Johansson, Dinia and Cidon teaches the method of Claim 1.  The combination of Johansson, Dinia and Cidon does not expressly teach:
wherein the providing comprises transmitting the prompt to the user using a secondary communication channel. 
However, Abadir teaches wherein the providing comprises transmitting the prompt to the user using a secondary communication channel (Abadir, Col. 4, lines 15-20; "out-of-band user authentication represents a type of two-factor authentication process that involves a username and password processed through a first, primary, communication channel and a secondary verification method through a separate communication channel that is different from the primary communication channel").
Johansson, Dinia, Cidon and Abadir are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide user account security when the user forgets one or more aspects of their login information, like the username and password.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Abadir system into Johansson-Dinia-Cidon system, with a motivation to provide the advantage of specifying the secondary communication channel in order to make it harder for potential intruders to gain access to the webpage, application, or service and thereby obtain private data and functionality (Abadir, Col. 4, lines 27-30).

As per Claim 7, the combination of Johansson, Dinia, Cidon and Abadir teaches the method of Claim 6. Abadir further teaches wherein the secondary communication channel is selected from the group consisting of an SMS message, an email, and a notification (Abadir, Col. 4, lines 21-23; “a typical out-of-band authentication process may involve providing: 1) a username and password of a user (first factor) to a webpage, application, or service”).

As per claim 16, the rejection of claim 11 is incorporated. In addition, it is a device claim that recites limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (US 9,954,867), hereinafter Johansson, in view of Dinia et al. (US 2018/0288019), hereinafter Dinia and Cidon et al. (US 2017/0033936) hereinafter Cidon as applied to claim 1, and in further view of Chow et al. (U.S. 8,881,266) hereinafter Chow.
As per Claim 10, the combination of Johansson, Dinia and Cidon teaches the method of Claim 1.  The combination of Johansson, Dinia and Cidon does not expressly teach: 
receiving, in an input field of the application, the temporary password; and directing, responsive to confirming the temporary password, the user to a password reset page.
However, Chow teaches:
receiving, in an input field of the application, the temporary password; and directing, responsive to confirming the temporary password, the user to a password reset page (Chow, Col. 3, lines 45-49; "by comparing the user's input to user information previously extracted by the server, the server can verify the user's identity. If the user's answer matches the extracted user information, the server determines that the user is legitimate and resets the user's password as requested").
Johansson, Dinia, Cidon and Chow are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for provide user account security when the user forgets one or more aspects of their login information, like the username and password.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chow system into Johansson-Dinia-Cidon system, with a motivation to provide user authentication to verify the user's identity. If the user's answer matches the extracted user information, the server determines that the user is legitimate and resets the user's password as requested (Chow, Col. 3:47-49).

As per claim 19, the rejection of claim 11 is incorporated. In addition, it is a device claim that recites limitations to those of claim 10, and therefore it is rejected for the same rationale applied to claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wootton et al.; US 2009/0241201: relates to techniques for multilingual password challenge response, password reset, and/or password recovery are presented. When a password reset or password recovery request is received, a series of challenge questions are serially asked such that each question has to be answered correctly before the next question in the series is even presented. Furthermore, at least two questions are asked in different languages from one another.
Yildirim, et al.; Encouraging users to improve password security and memorability (2019): introduces a new user-friendly guideline approach to password creation, including persuasive messages that motivate and influence users to select more secure and memorable text passwords without overburdening their memory. From a broad understanding of human factors-caused security problems, we offer a reliable solution by encouraging users to create their own formula to compose passwords. A study has been conducted to evaluate the efficiency of the proposed password guidelines. Its results suggest that the password creation methods and persuasive message provided to users convinced them to create cryptographically strong and memorable passwords.
                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.C./Examiner, Art Unit 2498                

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498